— Judgment of resentence, Supreme Court, New York County (Maxwell Wiley, J.), rendered December 3, 2008, resentencing defendant to an aggregate term of six years with five years’ postrelease supervision, unanimously reversed, on the law, the resentence vacated, and the original sentence without postrelease supervision reinstated.
As the People concede, defendant is entitled to relief under People v Williams (14 NY3d 198 [2010]), which invalidates the imposition of postrelease supervision upon resentencing of defendants who have been released after completing their terms of imprisonment. Concur — Saxe, J.P., Moskowitz, Richter, Manzanet-Daniels and Román, JJ.